209 F.3d 644 (7th Cir. 2000)
United States of America,    Plaintiff-Appellant,v.Julio C. Cruz-Guevara,    Defendant-Appellee.
No. 99-3043
In the  United States Court of Appeals  For the Seventh Circuit
Argued January 18, 2000Decided March 23, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 98 CR 894--David H. Coar, Judge.
Before Easterbrook, Kanne and Diane P. Wood, Circuit  Judges.
Kanne, Circuit Judge.


1
In July 1998, Julio Cruz-  Guevara was deported from the United States as a  result of a conviction for an aggravated felony.  In October 1998, Cruz-Guevara illegally re-  entered the United States. He was found in the  United States in November and subsequently  pleaded guilty to the charge of being found in  the United States after having been removed  subsequent to conviction for an aggravated  felony, pursuant to 8 U.S.C. sec. 1326(a).  Despite an imprisonment range of seventy to  eighty-seven months based on his offense level  and criminal history category, the district court  sentenced Cruz-Guevara to only twenty-four months  imprisonment. The government appeals this  downward departure, and we vacate the sentence  and remand to the district court for re-  sentencing.

I.  History

2
Julio Cruz-Guevara first entered the United  States from Mexico in 1980 at age two. Between  his immigration to this country and his  deportation in 1998, he returned to Mexico only  once, at age eight, to attend the funeral of his  grandmother. During the entirety of his initial  residence in the United States, Cruz-Guevara was  a legal permanent resident.


3
Despite his youth, Cruz-Guevara has already  amassed a lengthy criminal history, including  five prior convictions. At sixteen, Cruz-Guevara  was convicted of involvement in a fight after a  gang-related shouting match, and he was also  convicted of writing graffiti at a city park. The  next year, Cruz-Guevara was convicted of  possession of a controlled substance. The same  year he was also convicted of aggravated criminal  sexual abuse of a minor, in this case statutory  rape of a sixteen-year-old girl. For these final  two offenses, Cruz-Guevara was sentenced to serve  116 days and 120 days, to be served concurrently,  in a state prison facility. During the period of  his incarceration, the INS filed a Notice to  Appear, seeking to remove Cruz-Guevara from the  United States because of his state felony  conviction.


4
In June 1998, an immigration judge ordered the  removal of Cruz-Guevara, and Cruz-Guevara did not  appeal. On July 2, 1998, Cruz-Guevara was removed  to Mexico from the United States. In Mexico,  Cruz-Guevara was friendless and alone. Unable to  find any relatives in Mexico, Cruz-Guevara could  not secure permanent housing or a job. As his  family stated, "he might as well have gone to  Mars."


5
Cruz-Guevara was able to acquire a falsified  alien registration card, and he used this card  illegally to re-enter the United States in  October 1998. A month later in Chicago, Cruz-  Guevara was arrested and detained for throwing a  bottle at a police car. Cruz-Guevara was  convicted of aggravated assault and criminal  damage to property on the basis of this arrest.  Shortly thereafter, Cruz-Guevara was released  into federal custody, where he was charged for  illegally re-entering the United States. He  initially pleaded not guilty but later withdrew  this plea and entered a guilty plea, which the  district court accepted.


6
Cruz-Guevara's total offense level for purposes  of sentencing was twenty-one, composed of a base  offense level of eight pursuant to U.S.S.G. sec.  2L1.2(a), an enhancement of sixteen points  pursuant to sec. 2L1.2(b)(1)(A) because his  removal was based on an aggravated felony  conviction and a reduction of three points  pursuant to sec. 3E1.1 for acceptance of  responsibility. Based on his prior convictions,  the pre-sentencing report established that Cruz-  Guevara's criminal history category was V, which  resulted in a guideline imprisonment range of  seventy to eighty-seven months.


7
On July 12, 1999, the district court held a  hearing in which the court informed the parties  that it had received a letter from the Cruz-  Guevara family, which the court considered "an  extraordinary act of family solidarity." In the  letter, the family declared its intent to sell  its home and return to Mexico with Cruz-Guevara  on his deportation. The next day at Cruz-  Guevara's sentencing hearing, Cruz-Guevara moved  for a downward departure from the sentencing  guidelines imprisonment range on the basis of  extraordinary family circumstances. The  government objected to the motion based on the  serious nature of the conviction and Cruz-  Guevara's prior criminal record. The government  also argued that the family's promise could not  be enforced, or in the alternative, a downward  departure would actually be to the family's  detriment because they would have to leave the  country sooner.


8
The district court adopted the facts set forth  in the pre-sentencing report and determined that  neither party had any objections to this report.  Then, the district court granted Cruz-Guevara's  motion. It concluded that extraordinary family  circumstances and Cruz-Guevara's cultural ties to  this country removed the case from the heartland  anticipated by the Sentencing Guidelines. The  court focused on the extraordinary solidarity  demonstrated by the family, Cruz-Guevara's youth  and the fact that he had no other connections in  Mexico. In light of these factors, the court  departed downward from the range of seventy to  eighty-seven months, sentenced Cruz-Guevara to  twenty-four months imprisonment followed by three  years of supervised release and fined him $1,000.  The district court did not explain the basis for  the extent of its downward departure.

II.  Analysis

9
The government appeals, arguing that the  district court abused its discretion by granting  the motion for downward departure based on Cruz-  Guevara's family circumstances and cultural ties.  The government also contends that the district  court abused its discretion by departing to an  unreasonable extent and by failing to link the  extent of its downward departure to the structure  of the Sentencing Guidelines. We review a  district court's departure for abuse of  discretion and accept the findings of fact  underlying such a departure unless clearly  erroneous. See United States v. Wilke, 156 F.3d 749, 753 (7th Cir. 1998). A district court's  determination of the extent of a departure is  discretionary, so we review this determination  for abuse of discretion. See United States v.  Leahy, 169 F.3d 433, 445 (7th Cir. 1999). "We  will uphold the extent of the departure taken as  long as it is reasonable and adequately reflects  the structure of the Guidelines." United States  v. Hogan, 54 F.3d 336, 341 (7th Cir. 1995).


10
The government claims that the extent of the  district court's downward departure, the  equivalent of ten offense levels, is patently  unreasonable given the deterrent purpose of the  sixteen-level enhancement required by U.S.S.G.  sec. 2L1.2(b)(1)(A). We disagree. Section  2L1.2(b) (1)(A) requires a sixteen-level increase  for unlawfully entering the United States if the  defendant "previously was deported after a  criminal conviction" and "the conviction was for  an aggravated felony." U.S.S.G. sec.  2L1.2(b)(1)(A). In contrast, sec. 2L1.2(b)(1)(B)  requires only a four-level increase if the  defendant has previously been convicted of "any  other felony." U.S.S.G. sec. 2L1.2(b)(1)(B).  Because of this disparity, application note 5 to  subsection (b)(1)(A) reminds courts that  "[a]ggravated felonies that trigger the  adjustment from subsection (b)(1)(A) vary widely.  If subsection (b)(1)(A) applies, and (A) the  defendant has previously been convicted of only  one felony offense; (B) such offense was not a  crime of violence or firearms offense; and (C)  the term of imprisonment imposed for such offense  did not exceed one year, a downward departure may  be warranted based on the seriousness of the  aggravated felony." U.S.S.G. sec. 2L1.2  application note 5.


11
In its argument against the downward departure,  the government apparently fails to consider  whether a downward departure may have been  reasonable on this ground. Cruz-Guevara had  committed only one felony offense prior to his  deportation, for aggravated criminal sexual abuse  of a minor. The facts that underlie his  conviction are consensual sex acts engaged by  himself, as an eighteen year old, and his  sixteen-year-old girlfriend. In analogous  circumstances, we indicated that this type of  sexual assault may not be a crime of violence or  a firearms offense. See United States v. Shannon,  110 F.3d 382, 387 (7th Cir. 1997) (holding that  all convictions under Wisconsin sexual assault  statute were not per se convictions for crimes of  violence). We recently concluded that this type  of sexual assault should not be considered an  aggravated felony in the immigration context. See  Xiong v. INS, 173 F.3d 601, 605 (7th Cir. 1999).  If the district court determined that the facts  of Cruz-Guevara's conviction did not constitute  a crime of violence, the district court could  have analogized reasonably from Xiong to  determine that Cruz-Guevara's statutory rape  conviction should be treated as an ordinary  felony, which merits only a four-level increase,  rather than as an aggravated felony, which merits  a sixteen-level increase. See U.S.S.G. sec.  2L1.2(b)(1)(A)-(B). Because Cruz-Guevara's term  of imprisonment on the statutory rape charge was  116 days, less than half of one year, the  district court rationally could have determined  that Cruz-Guevara met all the relevant criteria  to warrant a downward departure. In such  circumstances, a downward departure of only ten  levels, rather than the twelve levels that the  court might have departed by had it determined  that Cruz-Guevara's acts more closely resembled  a felony than an aggravated felony, may have been  conservative rather than excessive. We do not  find the departure unreasonable.


12
Nonetheless, any departure from the Sentencing  Guidelines imprisonmentrange requires that the  extent of the departure be tied to the structure  of the Guidelines. See United States v. Scott,  145 F.3d 878, 886 (7th Cir. 1998) ("The law  merely requires that district judges link the  degree of departure to the structure of the  Guidelines and justify the extent of the  departure taken."). No "hard and fast rules"  govern the determination of the extent of the  departure, but we approve of "a method that  involves calculating the defendant's sentence by  analogy to existing guideline provisions." Leahy, 169 F.3d at 445 (quoting United States v. Horton,  98 F.3d 313, 317 (7th Cir. 1996)). The district  court has run afoul of this principle. The court  departed downward from seventy to eighty-seven  months to twenty-four months without providing  any analogy to the structure of the Guidelines.  The district court did not justify the extent of  its departure. Therefore, its unsupported  determination that a ten-level departure from the  Sentencing Guidelines was appropriate constitutes  an abuse of discretion, and on this basis, we  must vacate Cruz-Guevara's sentence and remand  for re-sentencing.


13
Accordingly, on remand the district court must  provide an explanation for the extent to which it  would depart downward from the total offense  level as calculated in the pre-sentencing report.  The court should compare the seriousness of the  mitigating factors at hand with those that the  commission contemplated. See Hogan, 54 F.3d at  342. If the court determines that the facts that  underlie Cruz-Guevara's aggravated felony  conviction more closely resemble a felony than an  aggravated felony, then the court should  analogize from the Guidelines and choose the  extent of its departure accordingly.


14
Because we find that the district court abused  its discretion by failing to link its departure  to the structure of the Guidelines, we will not  discuss at length the question whether the  court's bases for downward departure constituted  an abuse of discretion. We note, however, that  "dissatisfaction with the available sentencing  range . . . is not an appropriate basis for a  sentence outside the applicable guideline range."  U.S.S.G. sec. 5K2.0, comment; see also United  States v. Seacott, 15 F.3d 1380, 1389 (7th Cir.  1994). Thus, a simple determination that a  sentencing range is "too harsh" would be an  impermissible basis on which to depart downwards.  In addition, we observe that the district court's  construction of the "family circumstances" basis  for departure, while not clearly an abuse of  discretion, is a substantial deviation from the  traditional purpose of the departure, which is to  grant leniency to a convict in order to allow him  to fulfill his responsibilities to his dependent  family. See, e.g., United States v. Owens, 145 F.3d 923, 928-29 (7th Cir. 1998); United States  v. Carter, 122 F.3d 469, 474 (7th Cir. 1997);  United States v. Canoy, 38 F.3d 893, 906 (7th  Cir. 1994).

III.  Conclusion

15
Because the district court failed to explain  the basis for the extent of its downward  departure, we VACATE the sentence imposed by the  district court and REMAND for further proceedings.